Citation Nr: 0314024	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  98 00 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent fore 
residuals of a macular scar of the right eye.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of bilateral herniorrhaphy.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from June 1968 to April 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a September 1997 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In pertinent part, the RO denied 
entitlement to evaluations in excess of 10 percent for a 
right eye macular scar and for a postoperative bilateral 
herniorrhaphy.  

The veteran relocated, and jurisdiction of his appeal was 
assumed by the RO in Reno, Nevada.  

The veteran provided oral testimony before a Hearing Officer 
at the RO in January 1998, a transcript of which has been 
associated with the claims file.  

In January 2000 the Board of Veterans' Appeals (Board) 
remanded the case to the RO in response to the veteran's 
request to provide testimony before a Veterans Law Judge at 
the RO.  

In August 2001 the veteran and his wife provided oral 
testimony before a Review Decision Officer at the RO, a 
transcript of which has been associated with the claims file.  
Additionally, in September 2002, the veteran and his wife 
provided oral testimony before the undersigned Veterans Law 
Judge via a video conference at the RO, a transcript of which 
has been associated with the claims file.  

In January 2003 the Board denied the claim of entitlement to 
service connection for a chronic acquired left eye disorder.  

In a January 2003 development memorandum, the Board requested 
additional evidentiary development as to the issues on 
appeal.  The development has been completed, and the case is 
before the Board once again.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

In January 2003, the Board undertook additional development 
on the claims currently on appeal, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (now 
codified at 38 C.F.R. § 19.9(a)(2)).  This has been 
completed.  In February 2003, the Board provided notice of 
the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,3099, 3,105 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 20.903.)  The appellant responded to the notice 
by the submission of a statement in February 2003.  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  

In Disabled American Veterans, v. Secretary of Veterans 
Affairs, Nos. 02-7304-7305, -7316 (Fed. Cir. May 1, 2003), 
the United States Court of Appeals for the Federal Circuit 
(CAFC) determined that 38 C.F.R. § 19.9(a)(2) is inconsistent 
with 38 U.S.C. § 7104(a).  

The CAFC has also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice, 
" is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 
38 C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§ ] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The CAFC 
held that this is contrary to the requirement of 38 U.S.C. 
§ 7104(a).  

In July 2002, the RO sent the veteran a development letter 
consistent with the notice requirements of the VCAA pursuant 
to Quartuccio.  However, the veteran was only provided 60 
days to respond.  Therefore, the letter is not consistent 
with the requirements of Disabled American Veterans, et al.  

The RO's failure to issue a development letter consistent 
with the notice requirements of the VCAA amounts to a 
substantial oversight indicative of minimal RO development 
and accordingly compels remand.  

In accordance with the January 2003 development, the Board 
obtained March 2003 eye and esophagus and hernia examination 
reports.  Additional treatment records from 2003 were added 
to the claims file.  This evidence has not been considered by 
the RO and the appellant has not waived initial RO 
consideration of this evidence.  38 C.F.R. § 20.1304.  

In addition, the Board specifically finds that VA has not met 
its duty to provide the veteran with an adequate VA 
examination of his service-connected residuals of bilateral 
herniorrhaphy.  

While the veteran was afforded a March 2003 VA esophagus and 
hernia examination, the Board's review of the examination 
report shows that it is not adequate for rating purposes.  
The examination request reflects that the examiner was to be 
provided with the criteria under 38 C.F.R. § 4.114, 
Diagnostic Code (DC) 7338 regarding inguinal hernias, and 
provide an opinion as to which disability rating best 
represents the veteran's postoperative bilateral 
herniorrhaphy condition.  It is noted that DC 7338 requires 
clinical analysis of the hernia to determine whether it is 
small or large; readily reducible, not readily reducible, or 
non-reducible; well-supported by a truss or not; and other 
factors.  Id.  The March 2003 VA examination report provides 
no such analysis, stating only that the veteran has had 5 
hernia operations between 1969 and 1991.  

The CAVC has held that the "fulfillment of the statutory 
duty to assist...includes the conduct of a thorough and 
contemporaneous medical examination...so that the evaluation of 
the claimed disability will be a fully informed on," Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991), and "when the 
medical evidence is inadequate, the VA must supplement the 
record by seeking a medical opinion or by scheduling a VA 
examination."  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
see 38 C.F.R. § 19.9 (2002) (If further evidence or 
clarification of the evidence is essential for a proper 
appellate decision, the Board is required to remand the case 
back to the agency of original jurisdiction.).  

Additionally, the Board observes that additional due process 
requirements may be applicable as a result of the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

Accordingly, the case is remanded for the following 
development.  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  Thereafter, the RO should schedule 
the veteran for a VA gastrointestinal 
examination in order to assess the 
current nature, severity, and 
characteristics of his service-connected 
postoperative bilateral herniorrhaphy.  

In regard to the hernia disability, the 
examiner should undertake clinical 
analysis to determine whether the hernia 
is small or large; readily reducible, not 
readily reducible, or non-reducible; 
well-supported by a truss or not; and 
other factors enumerated in 38 C.F.R. 
§ 4.114, DC 7338.  

All necessary tests should be conducted, and the 
examiner should review the results of any testing 
prior to completion of the report.  The claims 
file, the criteria under 38 C.F.R. § 4.114, DC 
7338, and a separate copy of this remand must be 
made available to and reviewed by the examiner 
prior and pursuant to conduction and completion of 
the examination.  The examiner must annotate the 
examination report that the claims file was in fact 
made available for review in conduction with the 
examination).  

3.  The RO should review the requested 
gastrointestinal examination report and 
the ophthalmology examination report from 
March 2003, that is already included in 
the claims file. to ensure that they are 
responsive to and in complete compliance 
with the Board's development and current 
directives, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  



The RO should review the claims file to 
ensure that any notification and 
development action required by the VCAA 
of 2000 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

4.  After undertaking any development 
deemed essential in addition to that 
already specified above, the RO should 
readjudicate the issues of entitlement to 
evaluations in excess of 10 percent for 
residuals of a macular scar of the right 
eye and for postoperative residuals of 
bilateral herniorrhaphy.  This should 
include consideration of all evidence of 
record, including the evidence added to 
the record since the July 2002 
supplemental statement of the case.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant action taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertaining to the claim currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO; however, the veteran is 
hereby notified that failure without good cause shown to 
report for any scheduled VA examinations may adversely affect 
the outcome of his claim for increased evaluations.  
38 C.F.R. § 3.655 (2002).  

Moreover, the governing regulation provides that failure 
without good cause shown to report for any examination in 
connection with a claim for increased evaluation will result 
in the denial of the claim.  38 C.F.R. § 3.655 (2002); 
Connolly v. Derwinski, 1 Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


